Citation Nr: 1644514	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which confirmed and continued the prior denial of service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine.  The Veteran filed a September 2014 notice of disagreement.  In January 2015, the RO issued a statement of the case.  The Veteran perfected his appeal with a January 2015 VA Form 9.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine in an unappealed June 2012 decision.

2.  The evidence first received since the June 2012 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine.

3.  The evidence is at least in equipoise as to whether the Veteran's current spondylolisthesis and degenerative disc disease of the thoracolumbar spine was caused by his military service.

CONCLUSIONS OF LAW

1.  The June 2012 decision denying service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received with respect to the claim of service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

The Veteran was originally denied service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine in a June 2012 rating decision due to lack of evidence establishing either a compensable degree of arthritis within one year of separation or a nexus between the Veteran's service and his current back condition.  He filed an October 2012 notice of disagreement and the RO issued a statement of the case in June 2013.  The Veteran, however, failed to perfect his appeal with a timely substantive appeal or VA Form 9 and the June 2012 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

He filed a claim to reopen in March 2014.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Id.

The evidence submitted since the June 2012 rating decision, includes a private positive medical nexus opinion.  Lack of a positive medical nexus formed the basis of the previous denial.  As such, the Board finds the evidence received by VA since a June 2012 Board decision that denied entitlement to service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the Veteran reports chiropractic treatment within this period, he had indicated that this chiropractor died years ago and these records are not available.  Thus, the record does not contain evidence from within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

Here, the record shows a current back condition diagnosed as spondylolisthesis and degenerative disc disease of the thoracolumbar spine.  See e.g., May 2012 VA Examination.  Additionally, the Veteran's service treatment records show complaints of back pain.  See generally, Service Treatment Records.  Additionally, the Veteran testified to an in-service back injury and a fellow service member submitted a statement describing an in-service fall.  See June 2016 Hearing Transcript, D.J.W.'s May 2014 Statement.  Thus, the first two elements of service connection are satisfied.

The remaining question is whether these in-service complaints are related to his current diagnoses.  The May 2012 VA examiner found that the Veteran's spondylosis was less likely than not caused by or the result of injury or illness during active military service, noting the lack of x-ray evidence of arthritis during service and lack of reported back symptoms at the time of the Veteran's separation examination.  This examiner instead found that the Veteran muscle strain noted in service was treated and had resolved while the current degenerative disc disease and spondylolisthesis were associated with the normal aging process and aggravated by obesity and occupations of manual labor.  This opinion did not specifically address the Veteran's reports of chiropractic treatment shortly after his separation from service.  The Veteran's private doctor provided positive medical opinions in September 2013 and January 2015 that found the Veteran's in-service back injury (the fall described by D.J.W.) was at least in part to blame for his current back pain.  The January 2015 elaborated on the basis for this finding, noting that the Veteran had provided the doctor with evidence of his in-service injury and lay statements regarding pain present continuously since service.  Thus, the record appears to be in relative equipoise on the question of whether the current back condition was caused by the Veteran's military service.  As reasonable doubt is to be resolved in the Veteran's favor, all elements are met and service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine is granted.

 
ORDER

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine.

Service connection for spondylolisthesis and degenerative disc disease of the thoracolumbar spine is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


